EXHIBIT 10.2


NON-COMPETITION AND NON-SOLICITATION AGREEMENT

            This Non-Competition and Non-Solicitation Agreement (this
"Agreement") is made and entered into this 24th day of February, 2006 (but
effective as of January 1, 2006) by and between ITLA Capital Corporation (the
"Company") and George W. Haligowski, Jr. (the "Executive").

            WHEREAS, the Executive has served as the Chief Executive Officer and
Chairman of the Board of Directors of the Company since its inception and of
Imperial Capital Bank ("Imperial"), the Company's banking subsidiary, since
July, 1992;

            WHEREAS, the Executive has a significant ownership position in the
Company by virtue of his ownership of shares and options to acquire shares;

            WHEREAS, the Executive stands to derive significant economic benefit
from a Change in Control (as hereinafter defined) by virtue of his ownership of
a significant number of shares, and options to acquire a significant number of
shares, of the Company;

            WHEREAS, the Executive has during his employment developed
substantial and critical business and customer relationships on behalf of
Imperial, and acquired substantial knowledge of Imperial's trade secrets and
know-how concerning Imperial's business;

            WHEREAS, the Board of Directors believes a non-competition agreement
with Executive is necessary to protect the goodwill value of the Company and
Imperial in the event of a Change in Control, as competition from the Executive
would be highly detrimental to the business of the Company and Imperial;

            WHEREAS, the Board of Directors and Executive believe that this
Agreement will benefit Executive, the Company and Imperial in helping to realize
full value for the Company and Imperial in a Change in Control; and

            WHEREAS, the Compensation Committee of the Board of Directors and
the Executive have bargained at arms length as to the terms of this Agreement,
including the consideration to be paid hereunder, and Executive has entered into
this Agreement, freely, knowingly, and voluntarily.

            NOW, THEREFORE, in consideration of the foregoing, and of the
respective covenants and obligations of the parties herein, it is AGREED as
follows:

            1.            Definitions.

                        The term "Change in Control" means the sale of the
Company or Imperial by asset sale, merger, consolidation, stock exchange, or
otherwise, pursuant to which (1) at least majority control of the Company or
Imperial is acquired by the acquiror and (2) in the case of the sale of the
Company, all or a significant portion of the shares of stock (and option rights)
of the Executive are exchanged for cash or securities of the acquiror or a
parent of the acquiror (including in the case of options, cash in cancellation
thereof or new options in substitution thereof) and (3) in the case of the sale
of Imperial, the net proceeds from such sale are distributed to the stockholders
of the Company pro rata in accordance with their respective interests (subject
to a portion of the net sale proceeds, if applicable, being allocated to
outstanding options of the Company).



Next Page

--------------------------------------------------------------------------------





            (b)            The term "Date of Termination" means the date upon
which the Executive's employment with the Company and Imperial ceases for any
reason in connection with or following a Change in Control.

            (c)            The term "Restriction Period" means the three year
period next following the Date of Termination.

            2.            Executive hereby covenants and agrees that he shall
not:

                        (a)            during the Restriction Period, become an
officer, employee, consultant, director or trustee of, or provide services,
directly or indirectly, in any capacity whatsoever to, any financial
institution, including but not limited to, any bank, savings bank, savings and
loan association, credit union, or other depository institution whose deposits
are insured by any governmental authority, or any holding company or affiliate
thereof, that has consolidated government insured deposits in excess of $1
Billion in the State of California or generates more than 10% of its
consolidated revenue from activities in the State of California (collectively, a
"Financial Institution"), excluding the Company and its subsidiaries or
affiliates;

                        (b)            during the Restriction Period, engage in
the sale or marketing of any financial institution products or services,
insurance products, investment products, investment advisory services or
investment brokerage services that are specifically targeted to customers
(depositors and/or borrowers) of Imperial on the day next preceding the Date of
Termination and/or customers (depositors and/or borrowers) of the successor
buyer (if it is a government insured depository institution) or any depository
institution subsidiary of the successor buyer (whose deposits are insured by any
governmental authority) as of the day next following the Date of Termination;

                        (c)            during the Restriction Period, solicit or
recruit any officer or employee of the Company or any of its subsidiaries or
affiliates, or take any action intended, or that a reasonable person acting in
like circumstances would expect, to have the effect of causing any officer or
employee of, or person or entity (including but not limited to customers and
vendors) doing business with, the Company or any of its subsidiaries, to
terminate his, her or its employment or business relationship with the Company
or any of its subsidiaries or affiliates;

                        (d)            during the Restriction Period, provide
any information, advice or recommendation with respect to any officer or
employee of the Company or any of its subsidiaries or affiliates to any
Financial Institution, or any entity or person engaged in the sale or marketing
of insurance products, investment products, investment advisory services or
investment brokerage services, or any direct or indirect subsidiary or affiliate
of such entity or person, that is intended, or that a reasonable person acting
in like circumstances would expect, to have the effect of causing any such
officer or employee to terminate his or her employment and accept employment or
become affiliated with, or provide services for compensation in any capacity
whatsoever to, such other entity or person; or

                        (e)            during the Restriction Period, directly
or indirectly (whether alone or acting in consent with others) become the
beneficial owner of outstanding capital stock or equity ownership interest in
any Financial Institution other than the Company or a successor in interest to
the Company or Imperial, except that nothing herein shall preclude the Executive
from owning not more than 1% of the outstanding capital stock or equity
ownership interest in any entity which is publicly traded at the time of his
investment.

2 Next Page

--------------------------------------------------------------------------------





            3.            In consideration of the covenants and obligations of
the Executive under paragraph 2 above, and subject to his compliance with such
covenants and obligations, the Company shall pay the Executive $1.7 million
during the first year of the Restriction Period, $1.1 million during the second
year of the Restriction Period, and $700,000 during the third year of the
Restriction Period, but subject to adjustment if this Agreement is extended by
the Company as provided in Paragraph 6 below. All payments shall be made in
monthly installments during the Restriction Period with the first monthly
installment to be paid on the first day of the month next following the Date of
Termination and all subsequent monthly installment payments to be made on the
first day of each month thereafter. Time is of the essence for the making of
monthly installment payments to the Executive.

            4.            If the Restriction Period should be adjudged to be
unreasonable by any court of competent jurisdiction in an action initiated by
the Executive, then the court making such judgment shall have the power to
reduce the period of time by such number of months as is required so that such
restriction may be enforced for such time as is adjudged to be reasonable. To
the extent the time period is reduced, the consideration set forth in paragraph
3 above shall be correspondingly reduced. Similarly, if any other portion of
paragraph 2 above, or any other provision of this Agreement, is adjudged to be
unreasonable or unenforceable by any court of competent jurisdiction, then the
court making such judgment shall have the power to, and shall, reduce such scope
or restriction so that it shall extend to the maximum extent permissible under
the law and no further.

            5.            The Executive acknowledges that the restraints placed
upon him under paragraph 2 of this Agreement are fair and reasonable under the
circumstances, that he is being adequately compensated for such restraints, and
that if he should commit a breach of any of the provisions of paragraph 2 of
this Agreement, the Company's and/or Imperial's (or the successor buyer's)
remedies at law would be inadequate to compensate it for its damages. The
parties agree that in the event of any breach by the Executive of any of the
provisions of paragraph 2 of this Agreement, the Company and/or Imperial (or the
successor buyer) shall be entitled to (a) injunctive relief and (b) such other
relief as is available at law or in equity including, without limitation,
forfeiture of all future payments to be made to the Executive under paragraph 3
above and repayment by the Executive of 200% of the payments made to the
Executive under paragraph 3 above after the date of such breach. In the event of
any legal action between the Executive and the Company and/or Imperial (or the
successor buyer) under this Agreement, the prevailing party in such action shall
be entitled to recover reasonable fees and disbursements of his or its counsel
(plus any court costs) incurred by such prevailing party in connection with such
legal action from the other party. Moreover, if the Executive has violated any
of the provisions of paragraph 2 above, the Company's and/or Imperial's (or the
successor buyer's) right to injunctive relief shall include, without limitation,
the imposition of an additional period of time during which the Executive will
be required to comply with the violated provisions thereof, which period of time
shall not be less than the period of time the Executive was in violation of said
provisions of paragraph 2 above. If the Company and/or Imperial (or the
successor buyer) is required in any injunction proceeding to post a bond, the
parties agree that it shall be in a nominal amount.



3 Next Page

--------------------------------------------------------------------------------





            6.            This Agreement shall terminate on the earliest of (a)
the death of the Executive (except if death occurs during the Restriction
Period, any monthly installment payments that became due prior to the date of
death which have not been paid shall be paid to the Executive's estate), (b) the
cessation of the Executive's employment with the Company and Imperial at least
six months prior to a Change in Control (with any termination of employment
occurring within six months of a Change in Control being deemed to have occurred
in connection with such Change in Control), and (c) December 31, 2010 if a
Change in Control has not occurred by such date; provided, however, this
Agreement may be automatically extended by the Company for an additional five
year period under subpart (c) above at any time prior to December 31, 2010 by
the Company executing an amendment to this Agreement and delivering it to the
Executive, which amendment shall provide that the consideration to be paid to
the Executive pursuant to paragraph 3 above shall be equal to a percentage of
the Executive's average annual total cash compensation (inclusive of any
compensation voluntarily deferred by the Executive) from the Company and
Imperial during the two fiscal years of the Company immediately preceding the
date of the amendment (the "Average Annual Compensation") as set forth below:

                        (a)            120% of the Average Annual Compensation
during the first year of the Restriction Period;

                        (b)            70% of the Average Annual Compensation
during the second year of the Restriction Period; and

                        (c)            40% of the Average Annual Compensation
during the third year of the Restriction Period.

            7.            This Agreement shall be governed by the laws of the
State of California.

             8.            This Agreement represents the entire agreement
between the Company and the Executive concerning its subject matter and may not
be modified except as provided in paragraph 6 above or by a written agreement
signed by the parties.

            9.            This Agreement may be executed in counterparts, each
of which shall be deemed an original.

            10.            This Agreement shall be binding upon the parties and
the successors in interest to the Company and inure to the benefit of the
parties, Imperial and the successors in interest to the Company and/or Imperial.



4 Next Page

--------------------------------------------------------------------------------





              This Agreement has been executed by the parties as of the day and
year first above written.



ITLA CAPITAL CORPORATION
 
    EXECUTIVE By:  /s/Jeffrey Lipscomb

--------------------------------------------------------------------------------

Jeffrey Lipscomb   By:  /s/George W. Haligowski

--------------------------------------------------------------------------------

George W. Haligowski Its: Member of the Board of Directors
Chairman of the Compensation Committee
 
 
  Executive ITLA CAPITAL CORPORATION
 
    By: /s/Hirotaka Oribe

--------------------------------------------------------------------------------

Hirotaka Oribe  Its:Member of the Board of Directors
and the Compensation Committee
 
 
  ITLA CAPITAL CORPORATION
 
    By: /s/Timothy Doyle

--------------------------------------------------------------------------------

Timothy Doyle  Its:Managing Director and
Chief Financial officer













5 End.